Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the following communications: filing of a continuation application on 9/16/2019 which is a continuation of application 14/556,627 (Patent 10459608) filed Dec 1, 2014. The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 1-20 are pending in the case.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5. 	Claim(s) 1-20 are rejected under 35 U.S.C. 102( a ) (1) as anticipated by Legris et. al. U.S. Publication No. 20130104063 published Apr. 25, 2013 or, in the alternative, under 35 U.S.C. 103 as obvious over Legris in view of Khoshnevisan et al. U.S Patent No. 7698261 issued Apr. 13, 2010.

 In regard to Independent claim 1, Legris teaches a method comprising: 
retrieving, by a computing device, search results based on a search query, the search results comprising a plurality of items that are each described by a plurality of item attributes, each of the plurality of item attributes being defined by a label and a value (See Fig. 4a-11, Para 77, search result displayed in area 45, where the dots represent the number of products meeting the search input for cameras, at any price, type, brank and performance (Para 76). 
presenting, by the computing device, a first interface element at a display, the first interface element including the search results and being navigable via input at the display to browse the search results (See fig. 4a-11, as shown area 45 is a first region with search results). 
presenting, by the computing device, a second interface element at the display, the second interface element being configured to display information describing at least some of the plurality of item attributes for a search result item currently displayed in the first interface element (See area 50, as describing price, color, customer rating, type, performance, etc., See (fig. 4b, price), Fig. 4e, (color, brand, picture or attribute of the product on display (See also Para 76, 82).  

    PNG
    media_image1.png
    572
    513
    media_image1.png
    Greyscale

detecting, by the computing device, input at the first interface element selecting one of the plurality of items included in the search results (See Para 87, user can move products by navigating from left to right  or up and down). 
and modifying, by the computing device, the second interface element to display information describing at least some of the plurality of item attributes for the one of the plurality of items selected in the first interface element (See Para 90, as the area 50 is adjusted for a change in area 45, (See specifically Fig. 10b input 58 causes display element to change to a different camera, which also causes the attribute to change to black from brown color of the camera and a different price (Para 89) (See also Fig 12, as multiple adjustments can be made by the user (Para 92-95).  
While Legris anticipates and shows the features of claims in a user interface displaying a plurality of search items represented as a list (fig. 11) or as a list scrollable from left to right on the screen, which is a plurality of items,  Legris primarily displays a single display at a time and suggests other arrangement. The claims refer broadly to a feature of displaying a plurality of items, thus represents different ways of doing so. Legris also shows modifying the second interface upon selection of the first by changing the attribute elements when the user changes the product with a swipe but the claims refer to selection broadly, which could also include not changing a product. Thus, while Legris clearly shows the features of claim, Khoshnevisan is relied upon to show how the skilled artisan prior to the effective date of the invention would understand in the alternative that a user 
  Khoshnevisan is analogous art to Legris as being from the same problem solving area of the art of displaying search results that can be filtered by user input (col. 3). Khoshnevisan shows where the user (Fig. 5a) can select on the first area 540 and select show all of the 555 denim jeans, and as seen in fig. 5a, the same option exists in area 514. Nonetheless, if the user choses the hyperlink in item 540 then the interface will readjust and display and filtered subset (see col. 10-12). Khoshnevisan shows the user can select one or more of the plurality of items displaying in the right area 460 or the search results section also displayed in fig. 5a -5b. In accordance adjusted areas presented are displayed in area 470 (See col. 9, lines 35-67). As explained in Khoshnevisan displaying attribute data with the search results provides the user with the ability to narrow the search results by selection (See col. 6, lines 1-67). 
Accordingly it would have been obvious the skilled artisan at the time of the invention having the teachings of Legris and Khoshnevisan in front of them to modify the display of Legris with the display of Khoshnevisan to show more than one item at a time and to specifically modify attributes on a second area with selection on the first area. The motivation to combine Khoshnevisan with Legris comes from Legris that suggest alternatively search results can be as a list (Para 91, fig. 11) showing more than one item at a time and Khoshnevisan as an example of said displayable list (See fig. 5a-5b). 
With respect to dependent claim 2, Legris teaches a method wherein the first interface element is presented at a first portion of the display and the second interface element is presented at a second portion of the display that is different from the first portion of the display. (See figure 4a-11, where area 45 is one area and specification sheet is a second area 50). 
With respect to dependent claim 3, Legris teaches a method further comprising receiving at least one value defining a price range for the search results and filtering the search results based on the price range (See figure 6, item 56-1, price range adjustment).  
With respect to dependent claim 4, Legris teaches a method wherein the first interface element includes a visual indication of the one of the plurality of items selected via the input (See Para 77, Fig. 4b, dot highlighted or changes in size when one is selected Para 87-89). 
With respect to dependent claim 5, Legris teaches a method further comprising detecting a swiping motion at the display and navigating among the search results in response to detecting the swiping motion (See Para 87-90, navigate left or right or up or down and Fig. 12 (Swipe left to change products). 
dependent claim 6, Legris teaches a method further comprising: modifying the display to present a list of the plurality of items included in the search results instead of the first interface element and the second interface element; and sorting the list of the plurality of items included in the search results based on one of the plurality of item attributes (See Para 91 and Fig 11, the user can tap on the first region 45 and the display changes to a list to display more than one product. See also sorting Para 85).  
With respect to dependent claim 7, Legris teaches a method further comprising receiving input describing acceptable ranges for at least two of the plurality of item attributes and filtering the search results based on the acceptable ranges (See price range fig 6 and colors fig. 7, (ranges) and camera resolution range) (See fig. 8).  
With respect to claims 8-14, claims 8-14 comprise a system, a process and a memory comprising instructions that reflect substantially similar subject matter as those in claims 1-7, thus in further view of the following, claims 8-14 are rejected along the same rationale. Legris teaches a system (Fig. 14, and device (Fig. 4-11, with a display) for presenting the first area 45 and second area 50 and the filtering user interface elements. As outlined in Para 96-104, the device and process can store modules to execute the embodiments mentioned and relied upon for the rejection of claims 1-7. Thus, the rejection of claims 1-7 is incorporated herein. As stated the system can be a client server system connected to a network (para 103) and the device can be one of the variety of devices (para 97-98). The device can include a touch screen to receive input (Para 99) and multiple servers can be employed (Para 100). 

Independent claim 15, Legris teaches a method comprising: 
transmitting, by a server device, search results to a computing device, the search the search results comprising a plurality of items that are each described by a plurality of item attributes, each of the plurality of item attributes being defined by a label and a value (See Fig. 4a-11, Para 77, search result displayed in area 45, where the dots represent the number of products meeting the search input for cameras, at any price, type, brank and performance (Para 76). Legris teaches a system (Fig. 14, and device (Fig. 4-11, with a display) for presenting the first area 45 and second area 50 and the filtering user interface elements. As stated the system can be a client server system connected to a network (para 103) and the device can be one of the variety of devices (para 97-98). The device can include a touch screen to receive input (Para 99) and multiple servers can be employed (Para 100). 
causing, by the server device, the computing device to present a first interface element at a display, the first interface element including the search results and being navigable via input at the display to browse the search results(See fig. 4a-11, as shown area 45 is a first region with search results). 
causing, by the server device, the computing device to present a second interface element at the display, the second interface element being configured to display information describing at least some of the plurality of item attributes for a search result item currently displayed in the first interface element(See area 50, as describing price, color, customer rating, type, performance, etc., See (fig. 4b, 
receiving, by the server device, an indication of one of the plurality of items included in the search results selected via input at the computing device(See Para 87, user can move products by navigating from left to right  or up and down). 
 
and modifying, by the server device, the second interface element to display information describing at least some of the plurality of item attributes for the one of the plurality of items selected in the first interface element(See Para 90, as the area 50 is adjusted for a change in area 45, (See specifically Fig. 10b input 58 causes display element to change to a different camera, which also causes the attribute to change to black from brown color of the camera and a different price (Para 89) (See also Fig 12, as multiple adjustments can be made by the user (Para 92-95).  
 
With respect to dependent claim 16, Legris teaches the method wherein the first interface element is presented at a first portion of the display and the second interface element is presented at a second portion of the display that is different from the first portion of the display (See figure 4a-11, where area 45 is one area and specification sheet is a second area 50). 
dependent claim 17, Legris teaches the method further comprising receiving at least one value defining a price range for the search results and filtering the search results based on the price range(See figure 6, item 56-1, price range adjustment).  
With respect to dependent claim 18, Legris teaches the method further comprising receiving an indication of a swiping motion at the display and causing the computing device to navigate among the search results in response to receiving the indication of the swiping motion. (See Para 87-90, navigate left or right or up or down and Fig. 12 (Swipe left to change products). 
With respect to dependent claim 19, Legris teaches the method further comprising receiving input describing acceptable ranges for at least two of the plurality of item attributes and filtering the search results based on the acceptable ranges. (See price range fig 6 and colors fig. 7, (ranges) and camera resolution range) (See fig. 8).  
With respect to dependent claim 20, Legris teaches the method further comprising: modifying the display to present a list of the plurality of items included in the search results instead of the first interface element and the second interface element; and sorting the list of the plurality of items included in the search results based on one of the plurality of item attributes. (See Para 91 and Fig 11, the user can tap on the first region 45 and the display changes to a list to display more than one product. See also sorting Para 85).   
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See table below.

    PNG
    media_image2.png
    1057
    1814
    media_image2.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179